Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-48 are currently pending in the instant application.  Applicants have amended claims 4, 5, 8, 9, 11, 21, 22, 25, 26, 28 and 38-41 in the amendment filed on July 29, 2022.  Claims 1-17 are rejected and claims 18-48 are withdrawn from consideration in this Office Action.
I.	Priority
The instant application claims benefit of REPUBLIC OF KOREA 10-2019-0094525, filed on August 2, 2019. 
II.	Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 31, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  

III.	Restriction/Election
	A.  Election: Applicant's Response
Applicants' election with traverse of Group I in the reply filed on July 29, 2022 is acknowledged. The traversal is on the ground(s) that: (1) the election requirement does not show that the species are mutually exclusive to each other.
All of the Applicants' arguments have been considered but have not been found persuasive.  It is pointed out that the restriction requirement is made under 35 U.S.C. 121.  35 U.S.C. 121 gives the Commissioner (Director) the authority to restrict applications to several claimed inventions when those inventions are found to be independent and distinct.  The Examiner has indicated that more than one independent and distinct invention is claimed in this application and has restricted the claimed subject matter accordingly.  
Applicants argue that the election requirement does not show that the species are mutually exclusive to each other.  However, the Examiner wants to point out that the election of species is required because the species such as
    PNG
    media_image1.png
    216
    332
    media_image1.png
    Greyscale
and 
    PNG
    media_image2.png
    216
    330
    media_image2.png
    Greyscale
  are patentably distinct species because they contain different heteroaryl rings in the structure which are not obvious variants.  For example, the first compound contains Se as the atom in the five membered ring whereas the second compound has S. Also, the first compound contains thienyl rings attached to the fused het ring structure whereas the second compound contains pyrrolyl rings. The two compounds are patentably distinct and would be classified in different CPC subclasses. The Se het ring compound is classified in C07D 293/10 whereas the S het ring compound is classified in C07D 285/14.  The restriction requirement also stated the examination and search burden because the species would require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries; and the prior art applicable to one species would not likely be applicable to another species. For the reasons above and those stated in the restriction requirement, the election of species is deemed proper and made final.  The Examiner wants to point out that if the elected species is considered allowable, then the scope will be extended as stated below.
The Examiner also wants to confirm that claims 40-48 were inadvertently missing from the restriction groups and that claims 40-41 are in group V and claims 42-48 are in group III.
Subject matter not encompassed by elected Group I are withdrawn from further consideration pursuant to 37 CFR 1.142 (b), as being drawn to nonelected inventions.

B. Status of the Claims
	i.	Scope of the Search and Examination of Elected Subject Matter

    PNG
    media_image3.png
    198
    307
    media_image3.png
    Greyscale

(chemical formula 1-1)
The above structure is the provisional elected species. 

ii.	Extended Prior Art Search M.P.E.P. §803.02
Following election, the Markush-type claim will be examined fully with respect to the elected species and further to the extent necessary to determine patentability.  If the Markush-type claim is not allowable, the provisional election will be given effect and examination will be limited to the Markush-type claim and claims to the elected species, with claims drawn to species patentably distinct from the elected species held withdrawn from further consideration.  On the other hand, should the examiner determine that the elected species is allowable, the examination of the Markush-type claims will be extended.  If prior art is then found that anticipates or renders obvious the Markush-type claim with respect to a nonelected species, the Markush-type claim shall be rejected and claims to the non-elected species held withdrawn from further consideration.  The prior art search, however, will not be extended unnecessarily to cover all nonelected species.  
As indicated above, Examiner searched the compound based on the elected species, above, in response to the requirement to restrict the products of Formula (I), wherein: there was no prior art of record that anticipated or rendered obvious the elected species and therefore the scope of the subject matter was extended or broadened in pursuant to M.P.E.P. § 803.02.  
The prior art search was extended to include the products of formula (I) wherein:
All variables are as defined in claim 1.

IV.	Rejections

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The specification is enabling for the use of the compounds that have adequate written description wherein X is S or Se, L1 and L2 is a substituted or unsubstituted thienyl or pyrrolyl ring; Ar1 is of the formula  
    PNG
    media_image4.png
    92
    141
    media_image4.png
    Greyscale
and Ar2 is of the formula
    PNG
    media_image5.png
    90
    138
    media_image5.png
    Greyscale
.  The specification is not enabling for the use of compounds not supported by the disclosure.
In conclusion, the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with the claims.
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question:  is the experimentation needed to practice the invention undue or unreasonable?  That standard is still the one to be applied.  In re Wands, 858 F.2d 731, 737, 8USPQ2s 1400, 1404 (Fed. Cir. 1988).  MPEP 2164.01(a) states “There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue”.  The factors are applied below to the instant claims.  
The breadth of the claims
	Compounds not supported by the disclosure are the compounds wherein  X is as defined in claim 1 excluding S or Se; L1 and L2 are as defined in claim 1 excluding thienyl and pyrrolyl groups; Ar1 is as defined in claim 1 excluding 
    PNG
    media_image4.png
    92
    141
    media_image4.png
    Greyscale
and Ar2 is as defined in claim 1 excluding 
    PNG
    media_image5.png
    90
    138
    media_image5.png
    Greyscale
.

The nature of the invention
The compounds are disclosed to be near infrared absorbers for use in electronic devices.  An alternate utility is neither disclosed in the specification nor known in the art for this genus of compounds. 

The state of the prior art/level of ordinary skill/level of predictability
The level of ordinary skill is high, but the level of predictability in the art is low.  Although SAR studies are not available for the instantly claimed genus of compounds, these studies have been disclosed for other compounds with the same utility, see example below.  

US 2018/0142153 A1 Kirsch et al.,  (eg. Table 3):

    PNG
    media_image6.png
    259
    424
    media_image6.png
    Greyscale


The prior art’s compounds that have a similar structural formula such as 
    PNG
    media_image7.png
    257
    357
    media_image7.png
    Greyscale
and have been shown to have maximum absorption.  All of these compounds have S as the heteroatom, thienyl as the linking groups and phenyl as Ar1 which is similar to the instant compounds.

 It is not known what  structural limitations are required for preservation of activity within the genus.  Based on the prior art, the core structure of the polycyclic ring system 
    PNG
    media_image8.png
    126
    63
    media_image8.png
    Greyscale
appears to be essential for the desired activity  In view of the low level of predictability one of ordinary skill would not know what structural modifications within the unrepresented genus (ie. unrepresented by the disclosure), if any, would lead to compounds that are active. 

The amount of direction provided by the inventor/existence of working examples
Direction and working examples are limited to the genus of compounds that have adequate written description support which are the compounds of chemical formula 1 
    PNG
    media_image9.png
    201
    350
    media_image9.png
    Greyscale
. ,wherein X is S or Se, L1 and L2 is a substituted or unsubstituted thienyl or pyrrolyl ring; Ar1 is of the formula  
    PNG
    media_image4.png
    92
    141
    media_image4.png
    Greyscale
and Ar2 is of the formula
    PNG
    media_image5.png
    90
    138
    media_image5.png
    Greyscale
.   Applicants have only provided how to make this subgenus of compounds which can be found in the synthesis examples of formula 1-1 (reaction scheme 1-1); formula 1-2 (reaction scheme 1-2); formula 1-3 (reaction scheme 1-3); formula 1-4 (reaction scheme 1-4); formula 1-5 (reaction scheme 1-5); formula 1-6 (reaction scheme 1-6); formula 1-7 (reaction scheme 1-7); formula 1-8 (reaction scheme 1-8) and formula 1-9 (reaction scheme 1-9) on pages 80-90 of the specification. 

The quantity of experimentation needed to make or use the invention
It is not known which of the unrepresented compounds meet the structural requirements for activity.  Thus, one of ordinary skill would not be enabled by the disclosure to make/use the claimed near-infrared absorbers.  The amount of experimentation needed to practice the invention is undue.  Further, absent an alternate utility, one of ordinary skill would not be enabled to use the compounds within the genus that are not adequately supported in the disclosure.     






Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Specifically, the chemical formula C-5 is present in claim 12 but is not mentioned in the definition of L1 and L2.  Claim 12 states that “L1 and L2 are the same or different and are each represented by one of Chemical Formulas C-1 to C-4”.    It is unclear if Applicants were intending to only include C-1 to C-4 in this dependent claim or was C-5 inadvertently excluded from the definition. Therefore, the claim is considered indefinite.  For example, this rejection can be overcome by amending the limitation “represented by one of Chemical Formulas C-1 to C-4” and “wherein, in Chemical Formulas C-1 to C-4” by adding C-5 or by deleting the chemical formula C-5 in claim 12.

***The closest prior art is US 2018/0142153 A1 which teaches compounds such as 

    PNG
    media_image7.png
    257
    357
    media_image7.png
    Greyscale
but does not teach compounds that have an additional aromatic ring (Ar2) apart of the polycyclic ring system as seen in the instant compounds.

V.  	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is 571-272-9043.  The examiner can normally be reached on 6:30 AM-3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHAWQUIA JACKSON/Primary Examiner, Art Unit 1626